MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-14-00514-CR

                      AARON CHARLES BURTON, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 351st District Court of Harris County. (Tr. Ct. No. 1330899).

TO THE 351ST DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 9th day of April 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed
             by the trial court on June 6, 2014. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered April 9, 2015.

             Panel consists of Justices Jennings, Higley, and Huddle.
             Opinion delivered by Justice Higley.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




October 2, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT